Citation Nr: 0916289	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  03-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a low back 
condition.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a hip condition.  

3.  Entitlement to a staged rating higher than 10 percent for 
residuals of a right knee injury, based on limitation of 
motion, prior to April 10, 2006, and a rating higher than 20 
percent thereafter.

4.  Entitlement to a separate rating higher than 10 percent 
for laxity of the right knee.

5.  Entitlement to a rating higher than 10 percent for 
residuals of a left knee injury based on limitation of 
motion.

6.  Entitlement to a separate rating higher than 10 percent 
for laxity of the left knee.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2001, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record. 

The issues are as styled on the title page to reflect the 
most recent rating decision that assigned separate ratings 
based on Diagnostic Code (DC) 5260 (limitation of motion) and 
DC 5257 (instability).  That Veteran perfected an appeal as 
to those issues.

The issues of entitlement to increased ratings for the right 
and left knee disabilities, based on laxity and limitation of 
motion, being remanded, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision in September 1994, the 
RO denied the Veteran's claims of service connection for a 
back condition and a hip condition. 

2.  The additional evidence received since the rating 
decision in September 1994 is significant enough that it must 
be considered in order to fairly decide the merits of the 
claim of service connection for a low back condition. 

3.  The additional evidence received since the rating 
decision in September 1994 is significant enough that it must 
be considered in order to fairly decide the merits of the 
claim of service connection for a hip condition.

4.  The Veteran's low back condition is reasonably related to 
his service-connected right and left knee disabilities.

5.  The Veteran's hip condition is reasonably related to his 
service-connected right and left knee disabilities.


CONCLUSIONS OF LAW

1.  The rating decision of September 1994 by the RO, denying 
the Veteran's claims of service connection for a back 
condition and a hip condition is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The additional evidence received since the rating 
decision by the RO in September 1994, denying the claim of 
service connection for a back condition is new and material, 
and the claim of service connection for a low back condition 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  The additional evidence received since the rating 
decision by the RO in September 1994, denying the claim of 
service connection for a hip condition is new and material, 
and the claim of service connection for a hip condition 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

4.  The criteria for service connection for a low back 
condition are reasonably met. 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.310 (2006).  

5.  The criteria for service connection a hip condition are 
reasonably met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As the application to reopen the claims of service connection 
for a low back condition and a hip condition, and the 
underlying claims of service connection for a low back 
condition and a hip condition, are resolved in the Veteran's 
favor, further discussion of VCAA compliance is not required.

New and Material Evidence for Low Back and Hip Conditions

The Board has reviewed all of the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

Initially, by a rating decision in September 1994, service 
connection was denied for a back condition and a hip 
condition on the basis that there was no evidence of current 
disabilities of the back and hip, or evidence of incurrence 
or aggravation of a disease or injury in service.  The 
Veteran did not appeal the September 1994 rating decision and 
the decision became final.  38 C.F.R. § 3.104.  A service 
connection claim includes all theories under which service 
connection may be granted.  See Bingham v. Principi, 18 Vet. 
App. 470, 474 (2004), aff'd 421 F.3d 1346, 1349 (Fed. Cir. 
2005); see also Ashford v. Brown, 10 Vet. App. 120, 123 
(1997) (a new etiological theory does not constitute a new 
claim).

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Regardless of the RO's characterization of the claim, the 
Board is without jurisdiction to consider the substantive 
merits of the claim for service connection in the absence of 
a finding that new and material evidence has been presented.  
The Board therefore must determine whether new and material 
evidence has been received to reopen the previously denied 
claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

As the claims to reopen were filed prior to August 29, 2001, 
the regulatory definition of new and material evidence in 
effect before August 29, 2001, applies. Under the then 
regulatory definition, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record in September 1994 included service 
treatment records which revealed an injury of the low back in 
July 1974, when the Veteran was trampled by troops while on 
marching formation.  He was diagnosed as having multiple 
contusions and myalgias of the low back.  The remainder of 
the service treatment records, to include the Veteran's May 
1977 separation examination, do not contain complaints, 
treatment or a diagnosis of a back or hip condition.  

Based on the above evidence, the RO in September 1994, denied 
the claim of service connection for a hip condition, finding 
that the service medical records did not contain any 
diagnosis, treatment or finding pertaining to a hip 
condition.  With respect to the claim of service connection 
for a back condition, the RO found that the July 1974 back 
injury documented in service, was temporary in nature and 
resolved with treatment in service, and produced no further 
permanent residual disability.

Subsequent to the September 1994 rating decision, the 
evidence added to the record includes the following: X-ray 
evidence of mild bilateral hip osteoarthritis and a diagnosis 
of hip strain, along with a diagnosis of degenerative disc 
disease of the lumbar spine; a VA/QTC examination in February 
2006, containing an opinion and supporting rationale for the 
opinion, that the Veteran's hips and back conditions were 
related to the bilateral knee conditions, and; a June 2007 VA 
clinician's opinion that it is plausible that repetitive 
falls due to the service-connected knee instability resulted 
in degenerative changes in the spine that caused increased 
low back pain.    

The evidence submitted in support of the Veteran's 
application to reopen consists of documentation of current 
disabilities of the low back and hips, and evidence that 
these conditions are causally related to the service-
connected bilateral knee disabilities, the absence of which 
was the basis for the prior denial of the claims, thus the 
evidence is new evidence as it was not previously submitted 
to the RO, and it is material because it is significant 
enough that it must be considered in order to fairly decide 
the merits of the claims.  For this reason, the additional 
evidence is new and material and the claims are reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

The Board will now address the merits of the underlying 
service connection claims.  

Service Connection for Low Back and Hip Conditions

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if the disease becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 pertaining to secondary service connection 
were revised.  Under the former provisions, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected as 
well.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (effective prior to October 10, 2006).

The amendment to the regulation pertaining to secondary 
service connection became effective from October 10, 2006.   
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation, 
specifically, in terms of establishing a baseline level of 
disability for the non-service-connected condition prior to 
the aggravation.  Because the new law appears more 
restrictive than the old, and because the appellant's appeal 
was already pending when the new provisions were promulgated, 
the Board will consider this appeal under the law in effect 
prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied 
to pending claims if they have impermissibly retroactive 
effects).

Analysis

The Veteran contends that he incurred injuries to his back 
and hip when he was trampled by other soldiers in service.  
The Veteran has also argued that his back and hip conditions 
are secondary to his service-connected bilateral knee 
disabilities.   After careful consideration of the 
evidentiary record and after affording the Veteran every 
reasonable doubt, the Board finds that service connection 
based on the latter theory of entitlement is warranted.  

Initially, the service treatment records document an injury 
of the low back in July 1974 when the Veteran was trampled by 
troops while on marching formation.  He was diagnosed as 
multiple contusions and myalgias of the low back.  Treatment 
consisted of rest, analgesics, muscle relaxants and whirlpool 
therapy.  The remainder of the service treatment records, to 
include the Veteran's May 1977 separation examination, do not 
contain complaints, treatment or a diagnosis of a back or hip 
condition.  

After service, complaints of low back pain and degenerative 
disc disease and disc bulging, along with a history of an 
injury in service, were first documented in 2001.  Mild 
bilateral hip osteoarthritis was first noted by X-ray in 
2002, and on VA/QTC examination in February 2006, the 
examiner diagnosed bilateral hip strain.  

On VA/QTC examination in February 2006, the examiner 
diagnosed bilateral hip strain and degenerative disc disease 
at L5-S1with no evidence of intervertebral disc syndrome.  
The examiner noted that pain from the knees would radiate to 
the hips and back.  The examiner opined that the back and 
hips conditions were related to the bilateral knee condition.  
The examiner explained that the service connected knee 
disabilities affected weight bearing joints such as the hips, 
and additionally caused undue stress to the low back for more 
support in the performance of daily activities as in 
ambulation for propulsion and balance, thus caused strain 
secondary to overuse.  This is highly probative evidence.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Additionally, VA medical records starting in 2006, documented 
a history of falling due to knee instability.  In June 2007 a 
VA clinician indicated that the Veteran had several falls 
which resulted in direct low back pain.  The Veteran felt 
further compression of his disks, which increased his low 
back pain.  The clinician opined that it was plausible that 
repetitive falls due to the service-connected instability of 
the knees resulted in degenerative changes in the spine that 
could be resulting in increased low back pain.  Therefore, 
positive nexus statements exist in the record which have not 
been refuted by true negative opinions of etiology.  Id.  

Moreover, the Board notes that the Veteran's statements 
regarding his back and hip symptomatology are consistent with 
the medical history and evidence of record.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).

In sum, the evidence of record supports an award of service 
connection for a low back and hip disability on a secondary 
basis.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

							(CONTINUED ON NEXT PAGE)





ORDER

As new and material evidence having been received, the claim 
for service connection for the Veteran's low back condition 
is reopened.

As new and material evidence having been received, the claim 
for service connection for the Veteran's hip condition is 
reopened.

Entitlement to service connection for the Veteran's low back 
condition is granted.

Entitlement to service connection for the Veteran's hip 
condition is granted.


REMAND

By way of background, the Veteran injured his knees in 
service, and subsequently underwent right knee arthroscopy.  
In a rating decision in September 1977, the RO granted 
service connection for residuals of a right and left knee 
injury and assigned noncompensable disability ratings.  

The Veteran submitted the current claim for compensable 
ratings for residuals of right and left knee injuries in July 
2001.  During the pendency of this appeal, by a rating 
decision in January 2004, the RO granted disability ratings 
of 10 percent for the right knee and the left knee, 
respectively, based on limitation of motion, effective July 
30, 2001.  

By a rating decision in October 2005, the RO increased the 
Veteran's disability rating for residuals of a right knee 
injury, based on limitation of motion, to 20 percent, 
effective April 10, 2006.  The RO also granted separate 10 
percent disability ratings for laxity of the right and left 
knees, effective April 10, 2006. 

On VA/QTC examination in February 2006, the Veteran 
complained of weakness, stiffness, swelling, heat, redness, 
giving way, lack of endurance, locking, and fatigability in 
the right knee.  The Veteran reported constant pain in the 
right knee, elicited by physical activity and stress.  The 
pain was described as aching, cramping, burning, and sharp in 
nature.  The severity of the pain was 9 out of 10.  The pain 
was relieved by rest, morphine, methadone, and methocarbamol.  
The Veteran also used cold and hot packs, as well as physical 
therapy.  At times he required complete bed rest due to pain, 
although he could function with medication.  He reported 
periods of incapacity 3 to 4 times per month, lasting 2 to 3 
days.  Treatment consisted of physical therapy and 
medication.  His gait was abnormal with a limp favoring the 
right leg.  The examiner noted that the Veteran did not 
require a cane or brace for ambulation.  

Flexion of the right knee was to 30 degrees and extension to 
zero degrees.  Left knee flexion was to 90 degrees and 
extension was to zero degrees.  Range of motion of the knees 
was additionally limited by pain, lack of endurance after 
repetitive movement as noted on the range of motion studies.  
However, range of motion of the knees was not additionally 
limited by fatigue, weakness and incoordination.  There was 
evidence of redness, tenderness and warmth in both knees.  
There was no crepitus or joint effusion.  The medial 
collateral and lateral collateral ligaments of the right and 
left knees were normal.  X-rays of the right knee were 
normal.  X-rays of the left knee revealed mild narrowing in 
the medial compartment of the left presumably representing 
degenerative change combination with mild spurring of the 
tibial spines.  The examiner noted severe impairment of the 
knees and decreased range of motion.  

The evidence of record since the February 2006 QTC/VA 
examination report shows that the Veteran's bilateral knee 
disabilities may have worsened.  VA clinical records starting 
in April 2006 recorded a history of falling due to knee 
instability.  In April 2006 a VA clinician noted that the 
Veteran's right leg was giving out due to buckling and 
increasing external rotation of the leg.  It was noted that 
the Veteran had been using a variety of minimal bracing with 
poor results.  At the time, he was using metal double hinged 
neoprene braces.  He used the braces whenever out of bed, yet 
he continued to have pain and instability.  On examination, 
right anterior/posterior (A/P) drawer sign was positive, and 
there was varus laxity with pain and vastus medialis atrophy 
in the right knee.  Medial laxity was positive on the left 
knee.  The clinician recommended fitting the knee with a 
brace to prevent further buckling. 

At the May 2008 personal hearing, the Veteran testified that 
his knees had deteriorated to the point that his physicians 
had recommended that he stop walking and use a wheelchair.  
The Veteran reported that the laxity in his knees was more 
severe and the conditions had a greater impact on his ability 
to perform activities of daily living.  

In light of the above and the Veteran's statements regarding 
the worsening of his symptoms, and given that the Veteran's 
last VA examination to evaluate the severity of his knees was 
performed in February 2006, and his disabilities appear to 
have changed since that time, the RO must afford the Veteran 
a new examination.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, and severity of the service- 
connected left and right knee 
disabilities.  The Veteran's VA claims 
folder must be made available to the 
examiner for review in connection with the 
examination.

The examiner is asked to do the following:

a).  Report the range of motion in the 
left and right knees in degrees.  
Determine whether the knee disabilities 
are manifested by weakened movement, 
excess fatigability, or incoordination.  
These determinations should be 
expressed in terms of the degree of 
additional range- of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

b).  Report whether there is lateral 
subluxation or lateral instability of 
the left and right knees, and if 
present, express an opinion as to the 
severity of such subluxation or lateral 
instability (slight, moderate, or 
severe). 

Any appropriate testing should be 
performed.  

3.  After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran a supplemental statement of the 
case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


